THREADGILL, Chief Judge.
Michael Smith appeals judgments and sentences for ten counts of lewd, lascivious or indecent acts upon a child, one count of forcing or enticing a child to commit a lewd, lascivious or indecent act, and one count of official misconduct. He raises six issues on appeal. We find merit only in his claim that the written sentence on count ninety-two should be corrected to conform to the trial court’s oral pronouncement. At sentencing, the trial court orally imposed a sentence of five years’ probation on count ninety-two. The written sentence, however, reflects a sentence of fifteen years’ probation. The state concedes error. We therefore remand for correction of the written sentence in count ninety-two. We affirm the judgments and sentences in all other respects.
Affirmed; remanded.
ALTENBERND and QUINCE, JJ., concur.